Title: To James Madison from Christopher Ellery, 27 May 1803
From: Ellery, Christopher
To: Madison, James


Sir
Newport May 27. 1803.
I am requested by my friend, Mr. Robbins, who is a Counsellor of the first reputation in this State, to inclose the within letter, which he has taken the liberty to address you in behalf of Mr. Thomas Eldred—and I embrace the opportunity to say that I have no doubt of the truth of the facts stated respecting the Citizenship of Mr. Eldred. I am most respectfully your hum. sert.
Christ. Ellery
 

   
   RC and enclosure (DNA: RG 59, ML). For enclosure, see n. 2.



   
   Asher Robbins (1757–1845) was educated at Yale and began practicing law in Newport, Rhode Island, in 1795. He served as a U.S. senator from that state, 1825–39 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:141 n. 3).



   
   Asher Robbins to JM, 27 May 1803.



   
   Christopher Ellery (1768–1840) was a Yale-educated lawyer who practiced in Newport, Rhode Island, and served as a Jeffersonian Republican in the U.S. Senate from 1801 to 1805 (PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:141 n. 4).


